Citation Nr: 0527805	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-17 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather injury of the hands.  

2.  Entitlement to service connection for status post left 
nephrectomy, also claimed as kidney problems.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to December 
1962 and from May 1968 to February 1970, with additional 
service in the Alaska National Guard during the period from 
February 1981 to May 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In May 2005, the veteran offered testimony before the 
undersigned Veterans Law Judge at a travel Board hearing held 
at the RO.  The veteran submitted additional evidence at that 
time, accompanied by a waiver of RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

Residuals of cold weather injury to the hands

The veteran is already service connected for tendonitis and 
stiffness of the left hand.  He claims service connection for 
disability of both hands as a result of cold weather injury.  
The record shows that he severed the tendons of the second, 
third and fourth fingers of his right hand in 1967, at which 
time he was not on active duty.  On VA examination in July 
2002, the examiner stated that the veteran had residuals 
consisting of stiffness and tendonitis from a combination of 
frostbite injury and documented handgun cartridge explosion.  
However, there is no indication that the examiner reviewed 
the claims folder in conjunction with the opinion.  Recent x-
rays of the veteran's hands in February 2005 showed no bony, 
articular, or soft tissue abnormality and no fracture or 
dislocation.  In view of the foregoing, the Board finds that 
an additional VA examination and medical opinion is required 
for clarification.

Status post left nephrectomy

The veteran's service medical records dated from May 1958 to 
December 1962 show complaints of mild lower tract post 
voiding symptoms in July 1962.  Physical examination and 
urinalysis was negative, however.  At his separation 
examination for that period of service in November 1962, his 
genitourinary system was normal, and he had no relevant 
complaints.  

Service medical records dated from May 1968 to February 1970 
show that the veteran gave a history of blood in his urine in 
June 1969.  Urinalysis showed slight clumps mucous threads 
and light bacteria.  Physical examination for discharge dated 
in February 1970 showed a normal genitourinary system, and 
urinalysis in January 1970 was within normal limits.    

Thereafter, service medical records include those dated from 
February 1981 through February 1996 from the veteran's 
service with the Alaska Army National Guard.  These show 
that, in February 1981, the veteran reported that since his 
separation from the Navy in 1970, he had been treated by Dr. 
Robert Towers at Bozeman Deaconess Hospital for left ureter 
surgery for a ureteral aneurysm from December 1972 to June 
1973.  In May 1991, he reported a 32 year history of 
hematuria.

Private medical records associated with the veteran's 
National Guard records show that he underwent nephrectomy for 
removal of a hydronephrotic kidney in December 1994.  This 
had been found on ultrasound and a computed tomography (CT) 
scan performed by Steven Menaker, M.D. in November 1991.  In 
a May 1994 assessment and detailed history, the veteran's 
private urologist indicated that there had been no hematuria.  

The veteran testified that he believes that his kidney 
problems began in service many years ago.  He believes that 
complaints he made in 1970 in service were misdiagnosed and 
that he initially manifested symptoms, which ultimately led 
to his nephrectomy, at that time.  He also stated that he 
underwent an intravenous pyelogram (IVP) at Montana State 
University, student health services, shortly after his 
separation from service.

The veteran's complete treatment records from Dr. Towers, Dr. 
Menaker, Bozeman Deaconess Hospital, and Montana State 
University, student health services, are not of record, and 
these should be obtained on remand.  Additionally, the 
veteran should be scheduled for an appropriate VA examination 
with a nexus opinion.


Left ear hearing loss and tinnitus

The veteran's documented duties in service involved noise 
exposure.  He has presented evidence of hearing loss in the 
left ear and tinnitus.  As the record is insufficient to 
resolve the issues, a VA medical examination with nexus 
opinion is required, prior to appellate review.  

Finally, on remand the AMC should request verification of the 
complete dates of the veteran's service with the Alaska 
National Guard from 1981 to 1996, as well as the type of 
service during each period of enlistment, i.e., whether it 
was active duty, active duty for training (ACDUTRA) or 
inactive duty training (IADT).  

Accordingly, the case is REMANDED for the following:

1.  Request complete verification of the 
dates of the veteran's service with the 
Alaska National Guard, as well as the type of 
service during each period of enlistment, 
i.e., whether it was active duty, active duty 
for training or inactive duty training.  All 
periods of active duty for training or 
inactive duty training should be separately 
noted.  

2.  Make arrangements to obtain the veteran's 
complete treatment records for kidney 
problems dated since 1970 from 
Robert Towers, M.D.; Steven Menaker, M.D.; 
Bozeman Deaconess Hospital; and Montana State 
University, student health services, 
including results of an IVP.

3.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, schedule the veteran for VA 
audiological, cold injury residuals, and 
genitourinary examinations.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiners 
prior to the requested examinations.  The 
examiners should indicate in the reports that 
the claims file was reviewed.  All necessary 
tests should be conducted and the examiners 
should review the results of any testing 
prior to completion of the reports.  A 
complete rationale for all opinions should be 
provided.

The audiological examiner should discuss the 
likelihood (i.e., very likely, as likely as 
not, or unlikely) that any current left ear 
hearing loss and/or tinnitus had its onset 
during active service or is related to any 
in-service disease or injury, including noise 
exposure.  

The cold injury residuals examiner should 
state whether or not the veteran has any 
current cold injury residuals of his hands.  
The examiner should also discuss the 
likelihood (i.e., very likely, as likely as 
not, or unlikely) that any current cold 
injury residual of the hands had its onset 
during active service or is related to the 
cold injury described by the veteran as 
having occurred in 1960.  

The genitourinary examiner should discuss the 
likelihood (i.e., very likely, as likely as 
not, or unlikely) that any current kidney 
disorder had its onset during active service 
or is related to any in-service disease or 
injury, including, but not limited to, the 
complaints of mild lower tract post voiding 
symptoms in July 1962 and the June 1969 
urinalysis showing slight clumps mucous 
threads and light bacteria.  

4.  Following the above, readjudicate the 
veteran's claims.  If a claim remains denied, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case and allowed a reasonable time in which 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





 
 
 
 

